Per Curiam
(upon motion for rehearing): It is urged that one of the grounds upon which the respondent's based their motion for a new trial was that the damages are excessive. This matter was not passed upon by the trial court in view of its disposition of the case. Whether they are excessive was not discussed by counsel nor considered by this court. It seems to have been assumed that if the judgment was reversed a new trial would be ordered. Upon the motion for rehearing we have given attention t,o the amount of damages awarded by the jury. We are satisfied that the damages awarded are very high, if not excessive. We think there should be a new trial upon this question. The motion for rehearing is denied, but the mandate is amended to read:
Judgment reversed, and cause remanded with directions to grant a new trial upon the question of damages only.